 Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 1 of 12 PageID: 484



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
MONTY P. MILBOURNE,                 :
                                    :
          Petitioner,               :    Civ. No. 20-0012 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
RICHARD SMITH,                      :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Monty P. Milbourne
46305
Cumberland County Department of Corrections
54 West Broad St.
Bridgeton, NJ 08302

     Petitioner Pro se

Jennifer Webb-McRea, Cumberland County Prosecutor
Andre R. Araujo, Assistant Prosecutor
Office of the Cumberland County Prosecutor
115 Vine Street
Bridgeton, NJ 08302

     Attorneys for Respondent

HILLMAN, District Judge

     Petitioner Monty P. Milbourne, a pre-trial detainee at the

Cumberland County Jail, Bridgeton, New Jersey, filed this

petition for writ of habeas corpus under 28 U.S.C. § 2241.            ECF

No. 1.   He asserts he has been detained without an indictment or

trial for two years, has been denied bail under New Jersey’s

Bail Reform Act, that the Cumberland County Prosecutor is
 Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 2 of 12 PageID: 485



maliciously prosecuting him, and that he has received the

ineffective assistance of counsel.         Id. at 6-7.   Respondent

Cumberland County Prosecutor opposes the petition.           ECF No. 30.

For the reasons that follow, the Court will dismiss the habeas

petition.

I.   BACKGROUND

     Petitioner alleges that he has been held in the Cumberland

County Jail since being arrested over two years ago on November

4, 2017.    ECF No. 1 at 6.    According to Petitioner, he was

detained under Accusation No. 17002534 and his charges have

never been brought before a grand jury for indictment.           Id.   He

states that he should have been released from custody under New

Jersey’s Criminal Justice Reform Act, N.J.S.A. 2A:162–15 to -26.

See generally Holland v. Rosen, 277 F. Supp. 3d 707 (D.N.J.

2017).   He alleges that the prosecutor “forged” Indictment 18-

01-00099 or 18-12-01117 because it included charges that were

not part of Case 17002534.      ECF No. 1 at 6.      He also alleges his

attorneys have been ineffective.         Id. at 7.

     Petitioner was arrested on November 4, 2017.          The Honorable

Robert G. Malestein, J.S.C., entered an order detaining

Petitioner on Complaint-Warrant W-2017-000158-0609 and

Complaint-Warrant W-2017-001912-0610 on November 16, 2017.             ECF

No. 31-4.    Judge Malestein concluded “by clear and convincing

evidence that no amount of monetary bail, non-monetary

                                     2
    Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 3 of 12 PageID: 486



conditions or combination of monetary bail and conditions would

reasonable assure defendant’s appearance in court when required”

or “the protection of the safety of any other person or the

community . . . .”        Id. at 3.

        Petitioner was advised of his right to appeal the detention

order to the Appellate Division, id. at 6 (citing N.J. Ct. R.

2:9-13), and trial counsel filed a notice of appeal on November

23, 2017, id. at 6.        The Appellate Division affirmed the pre-

trial detention order on December 27, 2017.             ECF No. 30-10.

Petitioner did not file a petition for certification with the

New Jersey Supreme Court.

        Petitioner was indicted via Indictment 18-01-00099-I/A on

January 31, 2018.        ECF No. 31-5.       He was arraigned on February

12, 2018.      ECF No. 31-6 at 3.      Trial counsel filed a motion to

revisit Petitioner’s detention on September 5, 2018.              ECF No.

30-76.      The trial court denied this motion on September 20,

2018.     ECF No. 30-74 at 10.      The State obtained superseding

indictment 18-12-01117-I/A on December 19, 2018.             ECF No. 30-37.

        Petitioner asks the Court to order his release from the

Cumberland County Jail, dismiss all his charges, and to award

him $1000 per day of his confinement.             ECF No. 1 at 7. 1


1 Petitioner has written several letters to the Court alleging he
has been the victim of excessive force, sexual harassment and
assault, and has been denied medical care. The Court cannot
address these allegations in a habeas corpus action; they are

                                         3
 Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 4 of 12 PageID: 487



     The Court exercised its authority under Habeas Rule 4 to

order the State to produce the charging documents against

Petitioner.   ECF No. 4 (citing 28 U.S.C. § 2254 Rule 4).           The

State filed copies of the following documents: Indictment 18-01-

00099-I/A, charging Petitioner with second-degree resisting

arrest, N.J.S.A. § 2C:29-2(b), ECF No. 5-1; Indictment 18-12-

01117-I/A, charging Petitioner with second-degree eluding,

N.J.S.A. § 2C:29-2(b), third-degree possession of a controlled

dangerous substance (heroin), N.J.S.A. § 2C:35-10(a), fourth-

degree hindering apprehension or prosecution, N.J.S.A. § 2C:29-

3(b)(4), and fourth-degree tampering with physical evidence,

N.J.S.A. § 2C:28-6(1), ECF No. 5-2; Complaint-Warrant 0610-W-

2017-001912, charging Petitioner with third-degree possession of

a controlled dangerous substance (crack cocaine), N.J.S.A. §

2C:35-10(a)(1), and third-degree possession of a controlled

dangerous substance (heroin), N.J.S.A. § 2C:35-10(a)(1), ECF No.



more appropriately addressed in a civil rights action. See
Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (“[W]hen the
challenge is to a condition of confinement such that a finding
in plaintiff's favor would not alter his sentence or undo his
conviction, an action under § 1983 is appropriate.”). Because
the filing requirements for civil actions are governed by the
Prison Litigation Reform Act (“PLRA”), the Court declines to
sever the claims at this time. Petitioner must file a separate
complaint and in forma pauperis application if he wishes to
pursue those claims in this court. The Court expresses no
opinion as to the merit of these allegations or whether
Petitioner has otherwise complied with the PLRA.



                                     4
    Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 5 of 12 PageID: 488



5-3; Complaint-Warrant 0609-W-2017-000158, charging Petitioner

with third-degree eluding, N.J.S.A. § 2C:29-2(b), ECF No. 5-4;

and Complaint-Warrant 0609-W-2019-000179, charging Petitioner

with hindering apprehension or prosecution, N.J.S.A. § 2C:29-

3(b)(4), and tampering with physical evidence, N.J.S.A. § 2C:28-

6(1), ECF No. 5-5.        The Court concluded more information was

necessary and ordered a full answer.           ECF No. 19.

        The State filed its answer on April 29, 2020, arguing that

the Court lacked jurisdiction over the petition as Petitioner

had failed to exhaust his state court remedies.             ECF No. 30. 2   It

further argues that Petitioner has not met the standard for

federal habeas relief.

II.     DISCUSSION

        A.   Legal Standard

        Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.         The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney


2 The State filed its brief and exhibits under a temporary seal,
with redacted documents filed separately. See ECF No. 31.
Because some exhibits contain confidential information about
Petitioner that would expose sensitive information if it was
available on the public docket, the Court will seal exhibits
that have corresponding redacted documents filed publicly.
Local Civ. R. 5.3(c)(4). The brief and remainder of the
exhibits will be unsealed.

                                        5
    Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 6 of 12 PageID: 489



Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).      A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

        Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief. 28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989). 3

        B.   Analysis

        Petitioner asserts that he has been confined in the

Cumberland County Jail without an indictment or trial for over




3 As Petitioner is a pre-trial detainee, this Court has
jurisdiction over the habeas corpus petition under 28 U.S.C. §
2241. The State’s brief, however, discusses the case law and
standard for review under 28 U.S.C. § 2254, which applies to
prisoners in custody pursuant to a state court judgment.
“Although [Petitioner] remains ‘in custody,’ his custody is not
‘pursuant to the judgment of a State court.’ Rather, he is in
custody pursuant to an indictment. Section 2254, therefore, by
its own terms, does not apply to [Petitioner’s] petition, and it
would be error to apply § 2254 here.” Phillips v. Court of
Common Pleas, Hamilton Cty., Ohio, 668 F.3d 804, 809 (6th Cir.
2012) (emphasis in original). In spite of the State’s failure
to brief the correct statute, its response contains sufficient
information for the Court to conclude it will not exercise its §
2241 jurisdiction. See Moore v. DeYoung, 515 F.2d 437, 443 (3d
Cir. 1975) (setting forth requirements for exercising pre-trial
habeas jurisdiction).

                                        6
 Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 7 of 12 PageID: 490



two years. In support of this argument, he states that he was

charged under Accusation No. 17002534 and that the prosecutor

“forged” Indictment 18-01-00099 and 18-12-01117 by including “3

extra charges” that were not part of Case 17002534.           ECF No. 1

at 6.   He also asserts he was wrongfully denied release under

New Jersey law and that the trial court, prosecutor, and defense

counsel are conspiring against him.

     Section 2241 authorizes a federal court to issue a writ of

habeas corpus to any pre-trial detainee who “‘is in custody in

violation of the Constitution or laws or treaties of the United

States.’”   Moore v. De Young, 515 F.2d 437, 442 n.5 (3d Cir.

1975) (quoting 28 U.S.C. § 2241).         “Nevertheless, that

jurisdiction must be exercised sparingly in order to prevent in

the ordinary circumstance ‘pre-trial habeas interference by

federal courts in the normal functioning of state criminal

processes.’”    Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010)

(per curiam) (quoting Moore, 515 F.2d at 445–46).          In

considering whether a federal court should ever grant a writ of

habeas corpus to a state pre-trial detainee, the Third Circuit

has held

     (1) federal courts        have   “pre-trial”    habeas     corpus
     jurisdiction;

     (2) that jurisdiction without exhaustion should not be
     exercised at the pre-trial stage unless extraordinary
     circumstances are present;


                                      7
 Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 8 of 12 PageID: 491



     (3) where there are no extraordinary circumstances and
     where petitioner seeks to litigate the merits of a
     constitutional defense to a state criminal charge, the
     district court should exercise its “pre-trial” habeas
     jurisdiction only if petitioner makes a special showing
     of the need for such adjudication and has exhausted state
     remedies.

Moore, 515 F.2d at 443.

     As noted by the State, Petitioner has not exhausted his

state court remedies for any of his claims.         “‘[T]he practice of

exercising [federal habeas] power before the question has been

raised or determined in the state court is one which ought not

to be encouraged.’”     Id. 515 F.2d at 442 (quoting Cook v. Hart,

146 U.S. 183, 195 (1892)).      “The state courts are equally

responsible for ‘protecting the accused in the enjoyment of his

[federal] constitutional rights,’ and ‘comity demands that the

state courts, under whose process he is held ... should be

appealed to in the first instance.’”        Williams v. New Jersey,

No. 16-3195, 2017 WL 680296, at *2 (D.N.J. Feb. 21, 2017)

(quoting Moore, 515 F.2d at 442-43 (alteration and omission in

original)).   As Petitioner's claims have not been exhausted in

the state courts, the Court will not exercise its pre-trial

habeas jurisdiction unless there are extraordinary

circumstances.

     Petitioner argues his right to an indictment, right to

bail, speedy trial rights, and right to the effective assistance

of counsel have been violated.       After reviewing the petition and

                                     8
    Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 9 of 12 PageID: 492



submissions from the State, the Court concludes there are no

extraordinary circumstances warranting federal intervention in

Petitioner's state criminal case at this time.

        Petitioner was indicted on January 31, 2018, Indictment 18-

01-00099-I/A.       ECF No. 31-5.     He was arraigned on February 12,

2018.     ECF No. 31-6 at 3. 4     Counsel filed a motion to dismiss the

indictment on August 6, 2018.          ECF No. 30-26.     Trial counsel

argued “[t]he motion must be dismissed because the State

deceived the Grand Jury” and “[t]he motion must be dismissed

because the State failed to present required exculpatory

evidence to the Grand Jury.”          ECF No. 30-35 at 4-11.      While the

motion was pending, the State obtained superseding indictment

18-12-01117-I/A on December 19, 2018.           ECF No. 30-37.     A motion

to suppress the evidence was supposed to be argued on March 16,

2020, but like many other cases in state and federal court, the

matter is currently delayed due to the covid-19 pandemic.               See

ECF No. 30-72; 30-73.

        It appears from the available record that Petitioner’s

criminal trial is proceeding in state court, and Petitioner has

not presented anything indicating that the state courts are

incapable of addressing his arguments.           “Federal habeas

proceedings should not be used as a ‘pre-trial motion forum for


4 Arraignment was postponed from February 5, 2018 due to defense
counsel’s unavailability. ECF No. 30-31.

                                        9
Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 10 of 12 PageID: 493



state prisoners,’ or to ‘permit the derailment of a pending

state proceeding by an attempt to litigate constitutional

defenses prematurely in federal court.’”        Williams v. New

Jersey, No. 16-3195, 2017 WL 680296, at *3 (D.N.J. Feb. 21,

2017) (quoting Braden v. 30th Judicial Circuit Court of

Kentucky, 410 U.S. 484, 493 (1973)).       The Court sees no reason

to intervene at this time.

     “The Third Circuit has held in other pre-trial habeas

actions that requiring defendants to ‘undergo the rigors of

trial’ does not constitute an extraordinary circumstance

justifying the intrusion into state criminal proceedings prior

to the exhaustion of state court remedies.”         Id. (quoting Moore,

515 F.2d at 446).    This is not to say that Petitioner cannot

ever bring his speedy trial, ineffective assistance of counsel,

and various claims about the validity of the indictments in

federal court.    “Once he has exhausted state court remedies, the

federal courts will, of course, be open to him, if need be, to

entertain any petition for habeas corpus relief which may be

presented.    These procedures amply serve to protect

[Petitioner]'s constitutional rights without pre-trial federal

intervention in the orderly functioning of state criminal

processes.”    Moore, 515 F.2d at 449.

     As Petitioner has not exhausted his state court remedies

and there are no extraordinary circumstances, the Court will

                                    10
    Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 11 of 12 PageID: 494



dismiss the § 2241 petition.          The dismissal is without prejudice

to Petitioner's right to bring a petition under 28 U.S.C. §

2254, if necessary, after he has exhausted his state court

remedies. 5

         Pursuant to 28 U.S.C. § 2253(c), a petitioner may not

appeal from a final order denying relief from a “detention

complained of aris[ing] out of process issued by a State Court”

unless he has “made a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(1)-(2).       “When the

district court denies a habeas petition on procedural grounds

without reaching the prisoner's underlying constitutional claim,

a [certificate of appealability] should issue when . . . jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.”             Slack v. McDaniel,

529 U.S. 473, 484 (2000).

         This Court denies a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the petition for failing to exhaust state court remedies is

correct.




5 The Court expresses no opinion as to whether any potential
petition has otherwise met the requirements of § 2254.

                                        11
Case 1:20-cv-00012-NLH Document 35 Filed 05/27/20 Page 12 of 12 PageID: 495



III. CONCLUSION

     For the foregoing reasons, the petition for writ of habeas

corpus will be dismissed.      No certificate of appealability shall

issue.   An appropriate order will be entered.



Dated: May 27, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    12
